DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the feature “at least one processor”. It is unclear if the recited “at least one processor” is associated with the recited POS terminal in the preamble or a different element. 
Applicant is respectfully request to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Appropriate correction is required. 
Claims 2-9 are rejected based on their dependence, directly or indirectly from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite method, system and computer program product for customizing a point-of-sale (POS) device. 
Exemplary claim 1 recites in part, 
receiving…and during a payment transaction between a user and a merchant, a first set of identifiers of scripts associated with one or more types of scripts from an electronic payment device of the user; 
comparing…the first set of identifiers of scripts with a second set of identifiers of scripts associated with one or more types of scripts that the POS terminal is configured to execute; and
communicating…at least one identifier of scripts common to both the first set and the second set to the electronic payment device. 
The claim recites the limitations of 1) receiving data (first set of script identifiers), 2) comparing the received data with stored data (second set of script identifiers), and 3) transmitting the results. 
The receiving, comparing and transmitting steps describe determining an appropriate script (instruction) for processing a transaction. The steps cover certain methods of organizing human activities (sales activities). 
This judicial exception is not integrated into a practical application because the additional element describes the one or more types of scripts to be transmitted by the electronic payment device. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (electronic payment device and at least one processor) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 
Claims 10 and 16 recite similar limitations as set forth in claim 1, and therefore are rejected based on similar rationale. 
Dependent claims 2, 4-9, 11, 13-15, 17, 19 and 20 recites limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2015/0186864 (Jones et al. – hereinafter Jones).

Referring to claim 1, Jones discloses a computer-implemented method for customizing functions of a point-of-sale (POS) terminal, the method comprising: 
receiving, with at least one processor and during a payment transaction between a user and a merchant, a first set of identifiers of scripts associated with one or more types of scripts from an electronic payment device, wherein the one or more types of scripts are associated with one or more script that the electronic payment device is configured to transmit; [See paragraphs 0027-0031, 0097-0111, 0119] 
comparing the first set of identifiers of scripts with a second set of identifiers of scripts associated with one or more types of scripts that the POS terminal is configured to execute; and [See paragraphs 0027-0031, 0102-0108]
communicating, to the electronic payment device, at least one identifier of scripts common to both the first set and the second set. [See paragraphs 0028-0032, 0064, 0106, 0126-0133]

Referring to claim 4, Jones discloses the method of claim 1, further comprising: performing a transaction authorization process for processing the payment transaction between the user and the merchant. [See paragraphs 0025, 0059] 

Referring to claim 5, Jones discloses the method of claim 1, further comprising: 
displaying at least one message comprising at least one instruction for completing the payment transaction between the user and the merchant with the POS terminal based on executing the at least one script; [See paragraphs 0081, 0152, 0182, 0137]
wherein the at least one instruction is in a language specified by the at least one script received from the electronic payment device and the language is different from a default language of the POS terminal. [See paragraphs 0081, 0152, 0182, 0137]

Referring to claim 6, Jones discloses the method of claim 1, further comprising: 
communicating a payment device identifier of the electronic payment device and transaction data associated with the payment transaction between the user and the merchant to a third party server based on executing the at least one script; and [See 0008, 0059, 0085; Farias 0702, 0750]
receiving transaction rewards data from the third party server based on the transaction data. [See Jones 0008, 0059, 0085; Farias 0702, 0750]

Referring to claim 7, Jones discloses the method of claim 1, further comprising: 
displaying a user interface comprising at least two user options for selection, the at least two user options comprising a first user option to complete the payment transaction in a single payment and a second user option to complete the payment transaction in multiple payments; and [See paragraphs 0137, 0143, 0152]
communicating a transaction authorization request to complete the payment transaction, wherein the transaction authorization request comprises data associated with a user selection of the first user option or data associated with a user selection of the second user option. [See paragraphs 0137, 0143, 0152]

Referring to claim 8, Jones discloses the method of claim 1, further comprising: 
receiving a payment device identifier of the electronic payment device based on the POS terminal reading a data storage medium of the electronic payment device for completion of the payment transaction. [See paragraphs 0004, 0011, 0013, 0026, 0036, 0077]

Referring to claim 9, Jones discloses the method of claim 1, wherein, when executing the at least one script, at least one processor is configured to cause the POS terminal to: display at least one message; display at least one image; display at least one animation or at least one video; play at least one audio sequence; display a user interface comprising at least one user option for selection; display at least one user data input field; communicate data to a third party server; receive data from a third party server; or any combination thereof. [See paragraphs 0137, 0143, 0152] 

Referring to claims 10 and 13-15, they contain similar limitations as set forth in claims 1, 4, 5 and 7, and therefore are rejected based on the same rationale. 

Referring to claims 16, 19 and 20, they contain similar limitations as set forth in claims 1, 4 and 5, and therefore are rejected based on the same rationale. 

Allowable Subject Matter
Claims 2, 11 and 17 are allowed over prior art.
Claims 3, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687                                                                                                                                                                                             
.